Citation Nr: 0900845	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  02-11 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN), 
to include as due to service-connected disabilities of status 
post fracture of the right humerus with traumatic arthritis, 
depression or medications prescribed for these service-
connected disabilities.

2.  Entitlement to service connection for a left shoulder 
disability, to include as due to service-connected disability 
of status post fracture of the right humerus with traumatic 
arthritis.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
vitreous hemorrhage of the right eye, claimed to result from 
treatment received at a Department of Veterans Affairs (VA) 
medical facility in March 2006.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1964 to May 1968 and had service in the United 
States Navy Reserves from October 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
2002 [denying service connection for post-traumatic stress 
disorder (PTSD) and HTN] and June 2007 [denying service 
connection for a left shoulder disability and entitlement to 
compensation under 38 U.S.C.A. § 1151 for vitreous hemorrhage 
of the right eye] of the Montgomery, Alabama, Regional Office 
(RO) of VA.

In a Board decision dated in March 2005, service connection 
for HTN and PTSD was denied.  The veteran also perfected his 
appeal for entitlement to a total disability rating based on 
individual unemployability (TDIU).  The Board decision 
remanded this issue for additional development and it has not 
yet been returned to the Board for adjudication.  The Board 
reminds the RO that this issue remains pending.

Subsequent to receiving the Board's denial, the veteran filed 
a notice of appeal with the United States Court of Appeals 
for Veterans Claims (Court) regarding the issue of HTN.  In 
an Order dated in August 2006, the Court vacated the Board's 
March 2005 decision with regard to the veteran's claim for 
HTN and remanded it back to the Board.  The Board's decision 
denying service connection for PTSD stands.

In June 2004, the veteran filed a claim of entitlement to 
service connection for a left shoulder disability, to include 
as due to service-connected disability of status post 
fracture of the right humerus with traumatic arthritis.  In 
March 2006, he also filed a claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for vitreous hemorrhage 
of the right eye.  The June 2007 rating decision denied both 
of these claims.  The veteran filed a notice of disagreement 
with the denials in August 2007 and perfected his appeal in 
May 2008.

From review of the record, it appears that the veteran was 
scheduled for a Decision Review Officer hearing in April 
2008.  The veteran did not report for this hearing.

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for vitreous hemorrhage of the right eye, claimed to 
result from treatment received at a VA medical facility in 
March 2006, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran will 
be informed if further action on his part is required.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that HTN is the result of the veteran's time in service; 
manifested within the first post-service year; or due to a 
service-connected disability.

2.  The preponderance of the evidence is against a finding 
that a left shoulder disability is the result of the 
veteran's time in service, or due to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  HTN was not incurred in or aggravated by active military 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310(a) (2008).

2.  A left shoulder disability, to include arthritis, was not 
incurred in or aggravated by active military service, nor is 
it proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I.  The Merits of the Claims

The veteran alleges that HTN is secondary to the service-
connected disabilities of status post fracture of the right 
humerus, depression or medication prescribed for these 
service-connected disabilities.  He alleges that arthritis of 
the left shoulder is also secondary to his service-connected 
status post fracture of the right humerus.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2008).  Secondary service connection may 
also be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  71 FR 52744 (Sept. 7, 2006) (codified at 
38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 
(1995).  


In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen, supra.

At the outset, the Board notes that the evidence of record 
does not support the veteran's claim that he has been 
diagnosed with arthritis of the left shoulder.  The May 2002 
general VA examination report noted the veteran's statement 
that he had been diagnosed with arthritis of the left 
shoulder.  The examination report only indicated that the 
veteran's right shoulder had been x-rayed, not his left.  
Therefore, while the final list of diagnoses includes 
degenerative joint disease of the left shoulder, this is 
based on the veteran's report only.  In Black v. Brown, 5 
Vet. App. 177, 180 (1993), the Court stated that the Board 
may discount medical opinions that amount to general 
conclusions based on history furnished by the veteran and 
that are unsupported by the clinical evidence.  

The claims file is completely negative for any diagnoses of 
left shoulder arthritis, prior to the May 2002 VA examination 
or after.  Thus, the Board finds the veteran does not have a 
current diagnosis of left shoulder arthritis.  In order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  In the absence of a diagnosed left 
shoulder disability, service connection may not be granted.  
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
In the alternative, even if the Board did accept the May 2002 
VA examination report diagnosis of left shoulder arthritis to 
be true, there is no other evidence in the claims file to 
support that left shoulder arthritis is related to service, 
or to a service-connected disability.

HTN means persistently high arterial blood pressure, and by 
some authorities the threshold for high blood pressure is a 
reading of 140/90.  See Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, HTN 
means that the diastolic pressure is predominantly 90 or 
greater, and isolated systolic HTN means that the systolic 
pressure is predominantly 160 or greater with a diastolic 
pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008).

The Board notes that the service treatment records do not 
contain any reference to treatment or diagnosis of HTN.  In 
addition, there is no diagnosis of HTN within a year of 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The veteran is currently diagnosed with HTN and is service 
connected for residuals of a right humerus fracture with 
traumatic arthritis and depression reaction as due to pain in 
the right shoulder and arm.  See Wallin, supra.

The remaining question is whether a medical nexus exists 
between the veteran's HTN and his service-connected 
disabilities.  During a May 2002 general VA examination, the 
veteran reported that while he was receiving physical therapy 
for the right shoulder in 1997, he was found to be 
hypertensive and has taken medication for this condition ever 
since.  See VA general medical examination report, May 15, 
2002.  The Board notes that this diagnosis was provided 
approximately 10 years after the veteran's discharge from 
service.

The veteran was afforded a VA HTN examination in April 2008.  
The examiner noted that the veteran was seen for his fracture 
of the right humerus and given Motrin 800 milligrams (mg) 
every eight hours, April 1, 1987; September 19, 1987 he was 
given Dolobid 500 mg; and September 22, 1987 he was given 
Darvocet every four to five hours for pain and Clinoril.  
Despite the veteran's claims, the VA examiner opined that it 
was less likely as not (less than 50/50 probability) that the 
veteran's HTN was caused by or a result of his medications.  
Specifically, the examiner concluded that because the veteran 
started taking a nonsteroidal anti-inflammatory drug [Motrin] 
in 1987 and was diagnosed with HTN in 1997, 10 years later, 
if medications were the cause, a 10 year interval would not 
be appropriate and there would have been a more immediate 
effect.  The examiner discussed medical literature as to the 
effect of NSAIDs on blood pressure.  Regarding the question 
of whether the veteran's currently diagnosed HTN was caused 
by the residuals of a right humerus fracture, the VA examiner 
opined that there is no medical literature supporting this 
concept as an identifiable cause of HTN.  See VA HTN 
examination report, April 8, 2008.  

The examiner went on to state that the veteran's hypertension 
was as likely as not essential in nature.  In fact, 95 
percent of hypertension is essential, with no identifiable 
cause.  Secondary causes accounting for 5 percent of 
diagnosed hypertension include sleep apnea, drug-induced or 
drug-related, chronic kidney disease, primary aldosteronism, 
renovascular disease, long-term corticosteroid therapy, 
pheochromocytoma, coarctation of the aorta, and parathyroid 
disease.  The Board notes that the veteran is not service-
connected for any of these diseases identified by the 
examiner as possible secondary causes of hypertension, and 
the examiner's opinion, discussed more above, explicitly 
ruled out a drug-related or drug-induced cause for the 
veteran's hypertension.  

The veteran was also afforded a VA mental disorders 
examination.  In the April 2008 examination report, the 
examiner concluded that it was not at least as likely as not 
that the veteran's HTN was related to his service-connected 
psychiatric disability or to the medications he has taken 
while treating this disability (Remeron).  Specifically, the 
examiner stated that while taken Remeron, cardiovascular 
conditions can predispose patients to hypotension, not to 
hypertension.  Review of the medical literature did not 
support the veteran's claim that Remeron causes hypertension.  
See VA mental disorders examination report, April 14, 2008.  
The examiner went on to discuss that although there is a 
general correlation between mood (anxiety, depression, etc.) 
and hypertension, the more widely accepted theory is that the 
cause of high blood pressure is often unknown.  The examiner 
did not indicate that there was any relationship between the 
veteran's mood-related symptoms and his hypertension. 

With respect to the veteran's contentions that he currently 
suffers from HTN that is either the result of service or his 
service connected conditions, the Board observes that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that the veteran's 
lay statements in the present case are outweighed by the 
negative service treatment records, post-service treatment 
records (indicating HTN that began many years after service), 
and the negative VA medical opinions cited above (declining 
to connect the currently diagnosed HTN to a service-connected 
disability).  

The veteran has not submitted any medical evidence in support 
of his claim.  The only remaining evidence in support of the 
veteran's claim is lay statements.  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experiences; for example, he is competent to discuss his HTN.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  

Although the veteran has established that he currently 
suffers from HTN and is service connected for other 
disabilities, the evidence of record does not support a 
finding that HTN was caused by service or by any of his 
service-connected conditions.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in July 2002, July 2003, 
September 2004 and March 2008 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The Board 
notes that 38 C.F.R. § 3.159 was recently revised, effective 
as of May 30, 2008, and several portions of the revisions are 
pertinent to the claims at issue.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claims.  
Despite this change in the regulation, the March 2008 notice 
letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  

Regarding the veteran's claim of entitlement to service 
connection for HTN, the Board notes that the initial notice 
letters sent to the veteran in July 2002 and July 2003 did 
not provide him with appropriate notice of how to 
substantiate a claim based on secondary service connection.  
This notice defect was remedied by the subsequent notice 
letter sent in March 2008.  Although this letter was not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice in March 2008, he was provided time 
to respond with additional argument and evidence and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the veteran in 
May 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

A notice letter dated in March 2008 informed the veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The veteran was afforded an appropriate VA medical 
examination in April 2008 to determine whether HTN could be 
directly attributed to service or considered secondary to a 
service-connected disability.  Further examination or opinion 
is not needed on the claim because, at a minimum, there is no 
persuasive and competent evidence that HTN may be associated 
with the veteran's military service or medical care by VA.  
This is discussed in more detail above.

Regarding the veteran's claim for a left shoulder disability, 
there is no evidence that the veteran has been diagnosed with 
arthritis of the left shoulder by x-ray.  As the treatment 
records associated with the veteran's claims file are 
current, thorough and focus on the affected area, the Board 
finds that the preponderance of the medical evidence is 
against a current diagnosis of the claimed disorder.  An 
examination is not required.  See McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for hypertension, to 
include as due to service-connected disabilities of status 
post fracture of the right humerus with traumatic arthritis, 
depression or medications prescribed for these service 
connected-disabilities, is denied.

Entitlement to service connection for a left shoulder 
disability, to include as due to service-connected disability 
of status post fracture of the right humerus with traumatic 
arthritis, is denied.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
vitreous hemorrhage of the right eye, claimed to result from 
treatment received at a VA medical facility in March 2006.  

A VA treatment records dated in May 2006 indicated the 
veteran was angry when he entered the office.  He reported 
that VA had sent him to Birmingham for eye surgery that was 
"botched" and that he had hired a lawyer.  See VA treatment 
record, May 25, 2006.  Later, in January 2007, the veteran 
again made reference to his "civil lawsuit" against VA 
because they "botched" his eye surgery.  See VA treatment 
record, January 29, 2007.  It appears that the veteran has 
filed a Federal Tort Claims Act (FTCA) lawsuit concerning 
essentially the same treatment and allegations as are in 
question in the current 1151 claim.  Certain medical records 
or other evidence may have been generated in connection with 
the FTCA claim, and such evidence must be obtained if 
possible.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all 
available records related to the FTCA 
lawsuit discussed above.  Contact VA's 
District/Regional Counsel and, if 
necessary, VA's General Counsel, to 
determine whether any additional 
evidence exists with respect to the 
FTCA lawsuit, to include any medical 
records and opinions, court documents, 
and/or settlement agreements.  Any 
relevant additional evidence which is 
not protected by privilege should be 
associated with the claims file.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


